Order entered December 8, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01272-CR

                             CODY ALLAN SRADER, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                       On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 219-80009-2015

                                          ORDER
          On November 10, 2015, the Court granted the motion of Craig Price to withdraw as

appellant’s attorney and ordered the trial court to appoint new counsel to represent appellant.

We have received a loose copy of the trial court’s order appointing Maria T. Tu to represent

appellant. Accordingly, we DIRECT the Clerk to list Maria T. Tu to represent appellant on this

appeal.

                                                     /s/   ADA BROWN
                                                           JUSTICE